Exhibit 10.1

LOGO [g171155g53s58.jpg]

 

    

SunTrust Banks, Inc.

2009 Stock Plan

    

TSR PERFORMANCE-VESTED

RESTRICTED STOCK UNIT AGREEMENT

SunTrust Banks, Inc. (“SunTrust”), a Georgia corporation, pursuant to action of
the Compensation Committee (“Committee”) of its Board of Directors and in
accordance with the SunTrust Banks, Inc. 2009 Stock Plan (“Plan”), has granted
restricted stock units (the “Restricted Stock Units”) as an incentive for the
Grantee to promote the interests of SunTrust and its Subsidiaries. Each
Restricted Stock Unit represents the right to receive a share of SunTrust Common
Stock, $1.00 par value, at a future date and time, subject to the terms of this
Restricted Stock Unit Agreement.

 

Name of Grantee      [Name]                                         
Number of Restricted Stock
Units      [# of Shares]                 Grant Date      [Grant
Date]                                                 

This Restricted Stock Unit Agreement (the “Unit Agreement”) evidences this
grant, which has been made subject to all the terms and conditions set forth on
the attached Terms and Conditions and in the Plan.

 

SUNTRUST BANKS, INC.

 

Authorized Officer

 

1



--------------------------------------------------------------------------------

§ 1. EFFECTIVE DATE. This grant of Restricted Stock Units to the Grantee is
effective as of [Grant Date] (the “Grant Date”).

§ 2. DEFINITIONS. Whenever the following terms are used in this Unit Agreement,
they shall have the meanings set forth below. Capitalized terms not otherwise
defined in this Unit Agreement shall have the same meanings as in the Plan.

(a) 409A Change in Control – means an event described in IRS regulations or
other guidance under Code section 409A(a)(2)(A)(v).

(b) Change in Control – means a “Change in Control” as defined in Section 2.2 of
the SunTrust Banks, Inc. 2009 Stock Plan.

(c) Change in Control Agreement – means a change in control agreement by and
between SunTrust and the Grantee.

(d) Code – means the Internal Revenue Code of 1986, as amended.

(e) Disability – means the Grantee is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months,
receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan covering employees of the
Participant’s employer and, in addition, has begun to receive benefits under
SunTrust’s Long-Term Disability Plan.

(f) Dividend Equivalent Right – means a right that entitles the Grantee to
receive an amount equal to any dividends paid on a share of Stock, which
dividends have a record date between the Grant Date and the date the Vested
Units are paid; provided, however, the amount of any Dividend Equivalent Rights
on unvested Restricted Stock Units shall be treated as reinvested in additional
shares of Stock on the date such dividends are paid.

(g) Key Employee – means an employee treated as a “specified employee” as of his
Separation from Service under Code section 409A(a)(2)(B)(i) (i.e., a key
employee (as defined in Code section 416(i) without regard to section
(5) thereof)) if the common stock of SunTrust or an affiliate (any member of
SunTrust’s controlled group, as determined under Code Section 414(b), (c), or
(m)) is publicly traded on an established securities market or otherwise. Key
Employees shall be determined in accordance with Code section 409A using a
December 31 identification date. A listing of Key Employees as of an
identification date shall be effective for the twelve (12) month period
beginning on the April 1 following the identification date.

(h) Performance Level – means, for purposes of this Unit Agreement, the level of
performance achieved by SunTrust during a measurement period (generally, the
Performance Period) based on the TSR Percentile for such period.

(i) Performance Period – means the period commencing April 1, 2011 and ending
March 31, 2014.

(j) Retirement – means the voluntary termination of employment by the Grantee
from SunTrust or its Subsidiaries on or after attaining age 55 and completing
five (5) or more years of service as determined in accordance with the terms of
the SunTrust Banks, Inc. Retirement Plan, as amended from time to time (the
“Retirement Plan”). For purposes of this Unit Agreement, a Grantee who is vested
in the Retirement Plan benefit but terminates employment before attaining age 55
or completing at least five (5) years of service is not eligible for Retirement.

(k) Separation from Service – means a “separation from service” within the
meaning of Code section 409A.

(l) Termination for Cause or Terminated for Cause – means a termination of
employment which is made primarily because of (i) the Grantee’s willful and
continued failure to perform his job duties in a satisfactory manner after
written notice from SunTrust to Grantee and a thirty (30) day period in which to
cure such failure, (ii) the Grantee’s conviction of a felony or engagement in a
dishonest act, misappropriation of funds, embezzlement, criminal conduct or
common law fraud, (iii) the Grantee’s material violation of the Code of Business
Conduct and Ethics of SunTrust or the Code of Conduct of a Subsidiary, (iv) the
Grantee’s engagement in an act that materially damages or materially prejudices
SunTrust or any Subsidiary or the Grantee’s engagement in activities materially
damaging to the property, business or reputation of SunTrust or any Subsidiary;
or (v) the Grantee’s failure and refusal to comply in any material respect with
the current and any future amended policies, standards and regulations of
SunTrust, any Subsidiary and their regulatory agencies, if such failure
continues after written notice from SunTrust to the Grantee and a thirty
(30) day period in which to cure such failure, or the determination by any such
governing agency that the Grantee may no longer serve as an officer of SunTrust
or a Subsidiary.



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, if the Grantee is subject to
the terms of a Change in Control Agreement at the time of his termination of
employment with SunTrust or a Subsidiary, solely for purposes this Unit
Agreement, “Cause” shall have the meaning provided in the Change in Control
Agreement.

(m) Termination for Good Reason – means a termination of employment made
primarily because of (i) a failure to elect or reelect or to appoint or to
reappoint Grantee to, or the removal of Grantee from, the position which he or
she held with SunTrust prior to the Change in Control, (ii) a substantial change
by the Board or supervising management in Grantee’s functions, duties or
responsibilities, which change would cause Grantee’s position with SunTrust to
become of less dignity, responsibility, importance or scope than the position
held by Grantee prior to the Change in Control or (iii) a substantial reduction
of Grantee’s annual compensation from the lesser of: (A) the level in effect
prior to the Change in Control or (B) any level established thereafter with the
consent of the Grantee.

Notwithstanding anything herein to the contrary, if the Grantee is subject to
the terms of a Change in Control Agreement at the time of his termination of
employment with SunTrust or a Subsidiary, solely for purposes of this Unit
Agreement, “Good Reason” shall have the meaning provided in the Change in
Control Agreement.

(n) Total Shareholder Return or TSR – means a company’s total shareholder
return, calculated based on the stock price appreciation during the Performance
Period plus the value of dividends paid on such stock during the Performance
Period (which shall be deemed to have been reinvested in the underlying
company’s stock).

(o) TSR Percentile – means the percentile rank of the TSR for SunTrust during
the Performance Period relative to the TSR for the companies listed on Appendix
A (the “Peer Group”) during the Performance Period. The Committee shall make the
following adjustments to the calculation of the TSR Percentile or the
composition of the Peer Group during the Performance Period as follows: (1) if a
member of the Peer Group is acquired by another company, or during the
Performance Period announces that it will be acquired by another company, then
the acquired Peer Group company will be removed from the Peer Group for the
entire Performance Period; (2) if a member of the Peer Group sells, spins-off,
or disposes of a portion of its business, then such Peer Group company will
remain in the Peer Group for the Performance Period unless such disposition(s)
results in the disposition of more than 50% of such company’s total assets
during the Performance Period, in which case it will be removed from the Peer
Group for the entire Performance Period; (3) if a member of the Peer Group
acquires another company, the acquiring Peer Group company will remain in the
Peer Group for the Performance Period; (4) if a member of the Peer Group is
delisted on all major stock exchanges, such delisted company will be removed
from the Peer Group for the entire Performance Period; (5) to the extent that
SunTrust and/or any member of the Peer Group split its stock or declare a
distribution of shares, such company’s TSR performance will be appropriately
adjusted for the stock split or share distribution so as not to give an
advantage or disadvantage to such company by comparison to the other companies;
(6) members of the Peer Group that file for bankruptcy, liquidation or
reorganization during the Performance Period will remain in the Peer Group
positioned below the lowest performing non-bankrupt member of the Peer Group in
reverse chronological order by bankruptcy date; and (7) the Committee shall have
the authority to make other appropriate adjustments in response to a change in
circumstances that results in a member of the Peer Group no longer satisfying
the criteria for which such member was originally selected. The Committee shall
calculate the beginning and ending TSR Percentile values based on the average of
the closing prices of the applicable company’s stock for the 20 trading days
prior to and including the beginning or ending date, as applicable, of the
Performance Period.

§ 3. PERFORMANCE BASED VESTING. The Grantee shall vest in a percentage of
Restricted Stock Units (between 0% and 200%) corresponding to SunTrust’s
attainment of the Performance Level, as set forth in the table below, on
March 31, 2014 (the “Vesting Date”); provided, that the Grantee has remained in
continuous employment with SunTrust or a Subsidiary from the Grant Date through
the Vesting Date, except as provided in § 5(d) hereof (pertaining to vesting
after Retirement). In addition, the Restricted Stock Units may vest prior to the
Vesting Date in accordance with any other provisions of § 4 or § 5.



--------------------------------------------------------------------------------

Performance Level

  

SunTrust’s TSR Percentile on the

Vesting Date

  

Percentage of Restricted Stock

Units That Vest

Maximum

   90th TSR Percentile    200%

75th TSR Percentile

   75th TSR Percentile    150%

Target

   50th TSR Percentile    100%

Minimum

   25th TSR Percentile    50%

Below Minimum

   Below 25th TSR Percentile    0%

The percentage of Restricted Stock Units that vest if SunTrust’s TSR Percentile
on the Vesting Date is between the “Minimum” and “Target” or between the
“Target” and “Maximum” Performance Levels shall be determined by linear
interpolation. The Committee shall determine the number of Restricted Stock
Units (and related Dividend Equivalent Rights) that shall vest by multiplying
the “Percentage of Restricted Stock Units That Vest,” set forth above, by the
number of Restricted Stock Units granted under this Unit Agreement.

§ 4. ACCELERATED VESTING: SUNTRUST CHANGE IN CONTROL. In the event that a Change
in Control (as defined in the SunTrust Banks, Inc. 2009 Stock Plan) occurs prior
to the Vesting Date and on or prior to any vesting date set forth in § 5, upon
the earlier of: (a) the Vesting Date, provided that the Grantee has remained in
continuous employment with SunTrust or a Subsidiary from the Grant Date through
the Vesting Date; or (b) the date of the Grantee’s termination of employment
with SunTrust and its Subsidiaries as a result of: (i) an involuntary
termination by SunTrust that does not result from the Grantee’s death or
Disability and does not constitute a Termination for Cause; (ii) the Grantee’s
death or Disability; or (iii) a voluntary termination by the Grantee as a result
of Retirement or a Termination for Good Reason, the following number of
Restricted Stock Units (and related Dividend Equivalent Rights) shall vest:
(A) the number of Restricted Stock Units that would have vested (if any) if the
Performance Period ended on the date of the Change in Control (based on the
actual Performance Level achieved through the date of the Change in Control)
multiplied by a fraction, the numerator of which shall be the number of days
from the first day of the Performance Period through the date of such Change in
Control, and the denominator of which shall be the total number of days in the
original Performance Period; plus (B) the number of Restricted Stock Units that
would have vested assuming SunTrust’s achievement of the Target Performance
Level multiplied by a fraction, the numerator of which shall be the number of
days from the date of such Change in Control through the last day of the
original Performance Period, and the denominator of which shall be the total
number of days in the original Performance Period. In the event of such Change
in Control, any Restricted Stock Units (and related Dividend Equivalent Rights)
subject to this Unit Agreement that do not vest pursuant to this § 4 shall
terminate and be completely forfeited on the date of such termination of the
Grantee’s employment or, if earlier, the Vesting Date. Notwithstanding anything
herein to the contrary, if the Grantee is subject to the terms of a Change in
Control Agreement on the date of a Change in Control that provides for more
generous vesting of the Restricted Stock Units, such vesting provisions of the
Change in Control Agreement shall govern.

§ 5. TERMINATION OF EMPLOYMENT.

(a) If prior to the Vesting Date and the date of a Change in Control, the
Grantee’s employment with SunTrust and its Subsidiaries terminates for any
reason other than those described in § 5(b), § 5(c) or § 5(d), then the
Restricted Stock Units (and related Dividend Equivalent Rights) subject to this
Unit Agreement shall terminate and be completely forfeited on the date of such
termination of the Grantee’s employment. Notwithstanding anything in this § 5 to
the contrary, if the Grantee is Terminated for Cause from SunTrust and its
Subsidiaries prior to payment pursuant to § 6, all of the Restricted Stock Units
(and related Dividend Equivalent Rights) will immediately and automatically
without any action on the part of the Grantee or SunTrust, be forfeited by the
Grantee.

(b) If the Grantee’s employment with SunTrust and its Subsidiaries terminates
prior to the Vesting Date and the date of a Change in Control, as a result of
the Grantee’s (i) death, or (ii) Disability, then Restricted Stock Units (and
related Dividend Equivalent Rights) may vest immediately on the date of such
termination. The number of Restricted Stock Units, if any, that vest will be
based on the number of Restricted Stock Units (and related Dividend Equivalent
Rights) that would have vested (if any) if the Performance Period ended on such
date (based on the actual Performance Level achieved (or the Target Performance
Level, if such termination occurs less than one (1) year after the first day of
the Performance Period)). In the event of such termination, any Restricted Stock
Units (and related Dividend Equivalent



--------------------------------------------------------------------------------

Rights) subject to this Unit Agreement that do not vest pursuant to this § 5(b)
shall terminate and be completely forfeited on such date.

(c) If the Grantee’s employment with SunTrust and its Subsidiaries is
involuntarily terminated prior to the Vesting Date and the date of a Change in
Control, by reason of a reduction in force which results in the Grantee’s
eligibility for payment of a severance benefit pursuant to the terms of the
SunTrust Banks, Inc. Severance Pay Plan or any successor to such plan, then a
pro-rata number of Restricted Stock Units (and related Dividend Equivalent
Rights) shall vest on the last day of the Performance Period, if any, based on
the Grantee’s service completed from the first day of the Performance Period
through the date of such termination of the Grantee’s employment. The pro-rata
number of Restricted Stock Units (and related Dividend Equivalent Rights)
vesting shall equal the product of: (i) the number of Restricted Stock Units
that would have vested based on the actual Performance Level achieved as of the
Vesting Date; multiplied by (ii) a fraction, the numerator of which is equal to
the number of days from the first day of the Performance Period through the date
of such termination of employment, and the denominator of which is equal to the
number of days in the Performance Period. In the event of such pro-rata vesting
described above, any Restricted Stock Units (and related Dividend Equivalent
Rights) subject to this Unit Agreement that do not vest pursuant to this § 5(c)
shall terminate and be completely forfeited on such date.

(d) If the Grantee’s employment with SunTrust and its Subsidiaries terminates
prior to the Vesting Date and the date of a Change in Control, as a result of
the Grantee’s Retirement, then the number of Restricted Stock Units (and related
Dividend Equivalent Rights) that would have vested based on the actual
Performance Level achieved as of the Vesting Date in accordance with § 3 shall,
subject to § 7(d) below, be fully vested on the last day of the Performance
Period.

§ 6. PAYMENT OF AWARD.

(a) The number of vested Restricted Stock Units (and related Dividend Equivalent
Rights) payable pursuant to this § 6 (the “Vested Units”) shall be determined in
accordance with § 3, § 4 and § 5 above and shall be paid in a lump sum upon the
earliest to occur of the following: (i) the date of the Grantee’s death,
(ii) the date of the Grantee’s Disability, (iii) the date of the Grantee’s
Separation from Service within two (2) years following a 409A Change in Control,
or (iv) April 2014. In the event payment is made pursuant to sub-paragraph (i),
(ii) or (iii) above, such payment shall be made on the last day of the sixty
(60) day period which commences immediately following the date of the applicable
event. Except as set forth below, the Vested Units shall be paid out in an
equivalent number of shares of Stock; provided, however, the Grantee’s right to
any fractional share of Stock shall be paid in cash. In the event the Restricted
Stock Units (and related Dividend Equivalent Rights) vest following a Change in
Control pursuant to § 4, the Vested Units shall be paid in cash, and the amount
of the payment for each Vested Unit to be paid in cash will equal the Fair
Market Value of a share of Stock on the date of the Change in Control.

Notwithstanding anything herein to the contrary, distributions may not be made
to a Key Employee upon a Separation from Service before the date which is six
(6) months after the date of the Key Employee’s Separation from Service (or, if
earlier, the date of death of the Key Employee). Any payments that would
otherwise be made during this period of delay shall be accumulated and paid in
the seventh month following the Grantee’s Separation from Service.

(b) The Grantee shall be entitled to a Dividend Equivalent Right for each Vested
Unit. At the same time that the Vested Units are paid, SunTrust shall pay each
Dividend Equivalent Right in shares of Stock to the Grantee, or, in the event
the Restricted Stock Units vest pursuant to § 4, in cash; provided, however, the
Grantee’s right to any fractional share of Stock shall be paid in cash.

(c) The Grantee will not have any shareholder rights with respect to the
Restricted Stock Units, including the right to vote or receive dividends, unless
and until shares of Stock are issued to the Grantee as payment of the vested
Restricted Stock Units.

§ 7. COVENANTS, RESTRICTIONS AND LIMITATIONS.

(a) By accepting the Restricted Stock Units, the Grantee agrees not to sell
Stock at a time when applicable laws or SunTrust’s rules prohibit a sale. This
restriction will apply as long as the Grantee is an employee, consultant or
director of SunTrust or a Subsidiary of SunTrust. Upon receipt of nonforfeitable
shares of Stock pursuant to this Unit Agreement, the Grantee agrees, if so
requested by SunTrust, to hold such shares for investment and not with a view of
resale or distribution to the public, and if requested by SunTrust, the Grantee
must deliver to SunTrust a written statement satisfactory to SunTrust to that
effect. The Committee may refuse to issue any shares of Stock to the Grantee for
which the Grantee refuses to provide an appropriate statement.



--------------------------------------------------------------------------------

(b) To the extent that the Grantee does not vest in any Restricted Stock Units,
all interest in such units, the related shares of Stock, and any Dividend
Equivalent Rights shall be forfeited. The Grantee shall have no right or
interest in any Restricted Stock Unit or related share of Stock that is
forfeited.

(c) Upon each issuance or transfer of shares of Stock in accordance with this
Unit Agreement, a number of Restricted Stock Units equal to the number of shares
of Stock issued or transferred to the Grantee shall be extinguished and such
number of Restricted Stock Units will not be considered to be held by the
Grantee for any purpose.

(d) In the event of a Grantee’s Retirement, such Grantee must fully perform the
following covenants from the date of such termination through March 31, 2014:

 

  (i) No Competitive Activity. Absent the Committee’s written consent, Grantee
shall not, during the Restricted Period and within the Territory, engage in any
Managerial Responsibilities for or on behalf of any corporation, partnership,
venture, or other business entity that engages directly or indirectly in the
Financial Services Business whether as an owner, partner, employee, agent,
consultant, advisor, contractor, salesman, stockholder, investor, officer or
director; provided, however, that Grantee may own up to five percent (5%) of the
stock of a publicly traded company that engages in the Financial Services
Business so long as Grantee is only a passive investor and is not actively
involved in such company in any way.

 

  (ii) No Solicitation of Customers or Clients. Grantee shall not during the
Restricted Period solicit any customer or client of SunTrust or any SunTrust
Affiliate with whom Grantee had any material business contact during the two
(2) year period which ends on the date Grantee’s employment by SunTrust or a
SunTrust Affiliate terminates for the purpose of competing with SunTrust or any
SunTrust Affiliate for any reason, either individually, or as an owner, partner,
employee, agent, consultant, advisor, contractor, salesman, stockholder,
investor, officer or director of, or service provider to, any corporation,
partnership, venture or other business entity.

 

  (iii) Anti-pirating of Employees. Absent the Compensation Committee’s written
consent, Grantee will not during the Restricted Period solicit to employ on
Grantee’s own behalf or on behalf of any other person, firm or corporation, any
person who was employed by SunTrust or a SunTrust Affiliate during the term of
Grantee’s employment by SunTrust or a SunTrust Affiliate (whether or not such
employee would commit a breach of contract), and who has not ceased to be
employed by SunTrust or a SunTrust Affiliate for a period of at least one
(1) year.

 

  (iv) Protection of Trade Secrets and Confidential Information. Grantee hereby
agrees that Grantee will hold in a fiduciary capacity for the benefit of
SunTrust and each SunTrust Affiliate, and will not directly or indirectly use or
disclose, any Trade Secret that Grantee may have acquired during the term of
Grantee’s employment by SunTrust or a SunTrust Affiliate for so long as such
information remains a Trade Secret. In addition Grantee agrees that during the
Restricted Period Grantee will hold in a fiduciary capacity for the benefit of
SunTrust and each SunTrust Affiliate, and will not directly or indirectly use or
disclose, any Confidential or Proprietary Information that Grantee may have
acquired (whether or not developed or compiled by Grantee and whether or not
Grantee was authorized to have access to such information) during the term of,
in the course of, or as a result of Grantee’s employment by SunTrust or a
SunTrust Affiliate.

 

  (v) Non-Disparagement. Grantee agrees not to knowingly make false or
materially misleading statements or disparaging comments about SunTrust or any
SunTrust Affiliate during the Restricted Period.

 

  (vi) Reasonable and Necessary Restrictions. Grantee acknowledges that the
restrictions, prohibitions and other provisions set forth in this Agreement,
including without limitation the Territory and Restricted Period, are
reasonable, fair and equitable in scope, terms and duration; are necessary to
protect the legitimate business interests of SunTrust; and are a material
inducement to SunTrust to enter into this Agreement. Grantee covenants that
Grantee will not challenge the enforceability of this Agreement nor will Grantee
raise any equitable defense to its enforcement.

 

  (vii)

Additional Definitions. (A) The term “Confidential or Proprietary Information”
for purposes of this Agreement shall mean any secret, confidential, or
proprietary information of SunTrust or a SunTrust Affiliate (other than a Trade
Secret) that has not become generally available to the public by the act of one
who has the right to disclose such information without violating any right of
SunTrust or a SunTrust Affiliate. (B) The term “Financial Services Business” for
purposes of this Agreement shall mean the business of banking, including
deposit, credit, trust and investment services, mortgage banking, asset
management, and brokerage and investment banking services. (C) The term
“Managerial Responsibilities” for purposes of this Agreement shall mean
managerial and supervisory responsibilities and duties that are substantially
the same



--------------------------------------------------------------------------------

 

as those Grantee is performing for SunTrust or a SunTrust Affiliate on the date
of this Agreement. (D) The term “Restricted Period” for purposes of this
Agreement shall mean the period which starts on the date Grantee’s retirement
from employment by SunTrust or a SunTrust Affiliate and which ends on the third
anniversary of this Agreement. (E) The term “SunTrust Affiliate” for purposes of
this Agreement shall mean any corporation which is a subsidiary corporation
(within the meaning of Section 424(f) of the Code) of SunTrust except a
corporation which has subsidiary corporation status under Section 424(f) of the
Code exclusively as a result of SunTrust or a SunTrust Affiliate holding stock
in such corporation as a fiduciary with respect to any trust, estate,
conservatorship, guardianship or agency. (F) The term “Territory” for purposes
of this Agreement shall mean the states of Alabama, Florida, Georgia, Maryland,
North Carolina, South Carolina, Tennessee, Virginia, and the District of
Columbia, which are the states and Territories in which SunTrust has significant
operations on the date of this Agreement. (G) “Trade Secret” for purposes of
Agreement shall mean information, including, but not limited to, technical or
nontechnical data, a formula, a pattern, a compilation, a program, a device, a
method, a technique, a drawing, a process, financial data, financial plans,
product plans, or a list of actual or potential customers or suppliers that:
(i) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from it is disclosure or use, and (ii) is the subject
of reasonable efforts by SunTrust or a SunTrust Affiliate to maintain its
secrecy.

Failure of a Grantee subject to this § 7(d) to fully perform the covenants set
forth above will result in a forfeiture of all unpaid Restricted Stock Units
(and related Dividend Equivalent Rights) under this Unit Agreement as of the
date of such failure. Such forfeiture will be in compliance with Treas. Reg.
§ 1.409A-3(f).

§ 8. WITHHOLDING.

(a) Upon the payment of any Restricted Stock Units, SunTrust’s obligation to
deliver shares of Stock or cash to settle the Vested Units and Dividend
Equivalent Rights shall be subject to the satisfaction of applicable tax
withholding requirements, including federal, state, and local requirements. The
Grantee must pay to SunTrust any applicable federal, state or local withholding
tax due as a result of such payment.

(b) The Committee shall have the right to reduce the number of shares of Stock
issued to the Grantee to satisfy the minimum applicable tax withholding
requirements.

§ 9. NO EMPLOYMENT RIGHTS. Nothing in the Plan or this Unit Agreement or any
related material shall give the Grantee the right to continue in the employment
of SunTrust or any Subsidiary or adversely affect the right of SunTrust or any
Subsidiary to terminate the Grantee’s employment with or without cause at any
time.

§ 10. OTHER LAWS. Notwithstanding anything herein to the contrary, SunTrust
shall have the right to refuse to pay any cash award or to issue or transfer any
shares under this Unit Agreement if SunTrust acting in its absolute discretion
determines that such payment or issuance or transfer of such Stock might violate
any applicable law or regulation.

§ 11. MISCELLANEOUS.

(a) This Unit Agreement shall be subject to all of the provisions, definitions,
terms and conditions set forth in the Plan and any interpretations, rules and
regulations promulgated by the Committee from time to time, all of which are
incorporated by reference in this Unit Agreement.

(b) The Plan and this Unit Agreement shall be governed by the laws of the State
of Georgia (without regard to its choice-of-law provisions).

(c) No rights granted under the Plan or this Unit Agreement and no Restricted
Stock Units shall be deemed transferable by the Grantee other than by will or by
the laws of descent and distribution prior to the time the Grantee’s interest in
such units has become fully vested.

(d) Any written notices provided for in this Unit Agreement that are sent by
mail shall be deemed received three (3) business days after mailing, but not
later than the date of actual receipt. Notices shall be directed, if to the
Grantee, at the Grantee’s address indicated by SunTrust’s records and, if to
SunTrust, at SunTrust’s principal executive office.

(e) If one or more of the provisions of this Unit Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the



--------------------------------------------------------------------------------

extent permissible by law, any provisions which could be deemed null and void
shall first be construed, interpreted or revised retroactively to permit this
Unit Agreement to be construed so as to foster the intent of this Unit Agreement
and the Plan.

(f) This Unit Agreement (which incorporates the terms and conditions of the
Plan) constitutes the entire agreement of the parties with respect to the
subject matter hereof. This Unit Agreement supersedes all prior discussions,
negotiations, understandings, commitments and agreements with respect to such
matters.

(g) The Restricted Stock Units are intended to comply with Code Section 409A and
official guidance issued thereunder. Notwithstanding anything herein to the
contrary, this Unit Agreement shall be interpreted, operated and administered in
a manner consistent with this intention.



--------------------------------------------------------------------------------

APPENDIX A

Peer Group - 24 Companies

 

   Company Name 1    Bank of America Corporation 2    Bank of New York Mellon
Corporation 3    BB&T Corporation 4    Capital One Financial Corporation 5   
Citigroup Inc. 6    Comerica Incorporated 7    Commerce Bancshares Inc. 8   
Cullen/Frost Bankers Inc. 9    Fifth Third Bancorp 10    First Niagara Financial
Corp. 11    Huntington Bancshares Incorporated 12    JPMorgan Chase & Co. 13   
KeyCorp 14    M&T Bank Corporation 15    New York Community Bank 16    Northern
Trust Corporation 17    Peoples United Financial Inc. 18    PNC Financial
Services Group, Inc. 19    Regions Financial Corporation 20    State Street
Corporation 21    U.S. Bancorp 22    Wells Fargo & Company 23    Zions
Bancorporation 24    Bank of America Corporation